 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDSince the unfair labor practices herein found to have been committed by theRespondent disclose a willful opposition to the fundamental purposes of the Actand evidence an intent to interfere generally with the rights of employees whichare guaranteed by the Act, the preventive purposes of the Act will be thwartedunless the remedial recommendations are coextensive with the threat.Therefore itwill be recommended that the Respondent cease and desist from infringing in anymanner upon the rights guaranteed by Section 7 of the Act.On the basis of the above findings of fact, and upon the entire record in the case,the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Local No. 4, Amalgamated Lithographers of America, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.2.By discriminating in regard to the hire and tenure of employment of the26 employees named herein, thereby discouraging membership in and activity onbehalf of the above-named labor organization, the Respondent has engaged in andisengaging in unfair labor practices within the meaning of Section 8(a)(3) ofthe Act.3.All lithographic production employees at the Respondent's Chicago, Illinois,plant, including offset pressmen, offset pressmen helpers and feeders and theirapprentices, offset strippers, offset spotters and opaquers, offset cameramen, offsetplatemakers and apprentices and trainees, pasteup men, lithographic artists, filmfiler and negative storage men, but excluding lithographic typists and stock handlers,office clerical employees, guards, professional employees, and supervisors as definedin the Act, constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.The above-named labor organization was on May 24, 1956, and at all timessince has been the exclusive representative of all of the employees in the said unitfor the purposes of collective bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing to bargain with the aforesaid Union, on and after September 19,1956, as the exclusive representative of all employees in the aforesaid unit, theRespondent has engaged in and is engaging in an unfair labor practice within themeaning of Section 8 (a) (5) of the Act.6.By interfering with, restraining, and coercing its employees in the exercise ofrights guaranteed by Section 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.8.By discharging Leon Blumberg the Respondent has not engaged in unfair laborpractices within the meaning of Section 8(a)(3) and (1) of the Act.[Recommendations omitted from publication.]United States Gypsum CompanyandGeneral Teamsters Union,Local No.406, International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America,Petitioner.Case No. 7-RC-4100.August 10, 1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section9(c) of the NationalLabor Relations Act, a hearing was held before James P. Kurtz, hear-ing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with thiscase to a three-124 NLRB No. 49. UNITED STATES GYPSUM COMPANY417member' panel [Chairman Leedom and Members Rodgers. andFanning].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.1 2.-The labor organization' involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c)^(1) and Section 2(6) and (7) of the Act.4'.The Petitioner seeks to represent a unit of production and main-tenance employees at the Employer's Grand Rapids, Michigan, plant,excluding office clerical employees, testers, guards, watchmen, pro-fessional and administrative employees, and all supervisors as- definedin the Act.'While the Employer and the Petitioner agree that a pro-duction and maintenance unit is appropriate, they disagree with re-spect to the unit placement of certain employee classifications dis-cussed below.The lead mechanic, maintenance, is in charge of a crew of six me-chanics.He directs this crew in the repair of machinery, trucks, andelectrical equipment.He is directly responsible for the safety, in-struction, and training of the six employees.Although there is asupervisor over the lead mechanic, he exercises his own judgment inassigning members of his crew to both routine and nonroutine repairjobs throughout the Employers' plant.The Employer has delegatedto the lead mechanic authority to recommend promotion, suspension,and recall of all mechanics assigned to him and he has effectivelyexercised this authority.The machinemen direct four-man crews consistingof a mixerman,paperhanger, edgeman, and ; stuccoman.The machinemen do notthemselves operate machines; they coordinate the work of their crewmembers.They are responsible to shift foreman for the proper func-tioning of their crews, including direction of crew members as toquality of performance, economic operation of machinery, and safety.Machinemen have power to reprimand their crew employees and tosettle their minor grievances.Moreover, the machinemenexercisetheir own judgment in making recommendations, which are effective,as to promotion of their crew members to higher pay grades.The employees in the classifications discussed above, although hour-ly paid as are the members of their crews, receive more compensationthan the highest paid employee in their crews.They exercise au-thority effectively to recommend changes in the status of employees'The parties agree, and the record shows,that warehouse foremen, maintenance fore-men, and shift foremen are supervisors within the meaning of the Act.Accordingly, weexclude them from the unit.525543-60-vol. 124-28 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDunder them, and direct the work of their crews in a nonroutine man-ner.We find that the lead mechanic, maintenance, and the machine-men are supervisors within the meaning of the Act.Accordingly,we exclude them from the unit.'The inspector and head takeoff men, the kiln man, and the warehouseleadman:The inspector and head takeoff men, who work under theshift foremen with five other employees, oversee the "takeoff of boardfrom conveyors."Their chief responsibility is to inspect board andto adjust machinery according to board size.They assign employeesin their crews to other jobs solely upon direction of higher super-vision.Their duty to discipline crew members is limited to verbalscolding for infractions of safety rules.Their use of independentjudgment is restricted to the appraisal of board quality.The adjust-ment of the machinery in the "takeoff" area is routine in nature.'The kiln man operates a furnace for drying board. In this connec-tion, he is required to regulate the temperature of the furnace accord-ing to production needs.His duties require that he spend most of histime tending the furnace.He works in the same area with a knifeman.While the kiln man occasionally helps the knife man, the kilnman does not direct the work of the knife man or train new employeesfor the job of knife man.. The kiln man reports violations of safetyrules by the knife man, but the record does not show that the kiln manhas authority to discipline the knife man or effectively to recommendsuch action.'The warehouse leadman works in the Employer's warehouse withtwo other truck operators engaged in the loading of the Employer'sproducts on delivery trucks.A warehouse and loading foreman leavesa daily set of work instructions which is read by all three employees.The warehouse leadman has no independent authority to send an em-ployee home, even if he, is intoxicated, but merely reports the employeeto higher supervision.This leadman spends almost all his workingtime operating trucks.His direction of the two other employees isroutine.In support of its contention that the employees discussed above aresupervisors, the Employer relies on job classification lists which pur-2 United States GypsumCompany,120 NLRB 906.P On one occasion,an inspectorhead takeoffemployee recommended the discharge oftwo crew memberson theground that neither had any interest in, or ability to perform,hiswork.TheEmployer retained both employees.Three or four months later, thisinspectorhead takeoff employee wasasked, in view of an impending reduction in force inhis department,whether he still thought that the twoemployees should be discharged.Followinghis affirmativereply, theemployees were discharged.As it appearsthat theoriginal recommendation was not actedupon but that,in time of a reduction in workforce,his opinion was solicitedas to whichemployeesshould bedischarged from amonghis crew, we do not viewthis single instanceas establishingsuch power effectively torecommend the discharge of employees as is contemplatedby the Act.4Occasionally, the shiftforeman assigns a miscellaneous employee to clean up debrisin the kilnarea.It does not appear that the kiln man directs this employee'swork, orexercises any authority over him. C.MALONE TRUCKING, INC.419port to delegate to incumbents of the three job categories under dis-cussion authority to exercise allegedly supervisory functions.Inaddition, the record contains testimony, conclusory in form, that mem-bers of these three job categories responsibly direct the work of em-ployees and use independent judgment in the performance of suchwork.Such evidence does not, in our opinion, warrant a finding thatthese three job categories are supervisory within the meaning of Sec-tion 2 (11) of the Act, where, as here, the authority which is, in fact,exercised is minor in degree' and relates to routine matters.'We findthat the inspector head takeoff men, the kiln men, and the warehouseleadmen are not supervisors within the meaning of the Act.Accord-ingly, we have included them in the unit.On the basis 'of the foregoing, we find that the following employeesconstitute a unit appropriate for the purpose of collective bargainingwithin the meaning of Section 9(b) of the Act:All production and maintenance employees at the Employer'sGrand Rapids, Michigan, plant, including inspector and head take-off employees, kiln men, and warehouse leadmen, but excluding officeclerical employees, machinemen, the maintenance lead mechanic, test-ers, guards, watchmen, professional and administrative employees,and all supervisors as defined in the Act.'[Text of Direction of Election omitted from publication.]8United States. Gypsum Company,118 NLRB 20, at p. 25.West Virginia Pulp and Paper Company,122 NLRB 738.With the exception of the five disputed classifications discussed herein, theunit is inaccord with the agreement of the parties.C.Malone Trucking,Inc.andLocal 25, International Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica.Case No. 1-CA-2411. August 11, 1959DECISION AND ORDEROn April 30, 1959, Trial Examiner Louis Plost issued his Interme-diateReport in the above-entitled proceeding finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action as set forth in the copy of the Interme-diate Report attached hereto.Thereafter, the Respondent filed ex-ceptions to the Intermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Bean, and Fanning]..The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.The124 NLRB No. 48.